Case: 21-60680     Document: 00516420380            Page: 1   Date Filed: 08/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                             August 4, 2022
                                  No. 21-60680
                                                                             Lyle W. Cayce
                                Summary Calendar                                  Clerk


   Gabriela Melissa Zavala; Olga Victoria Duenas Zavala;
   Wilmer Omar Duenas Zavala; Wilmer Fabricio Duenas
   Zavala,

                                                                      Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A206 260 765
                            Agency No. A206 260 766
                            Agency No. A206 260 767
                            Agency No. A206 260 768


   Before Stewart, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.



                                                1
Case: 21-60680         Document: 00516420380               Page: 2       Date Filed: 08/04/2022




                                           No. 21-60680


           Gabriela Melissa Zavala and her three children, Olga Victoria Duenas
   Zavala, Wilmer Omar Duenas Zavala, and Wilmer Fabricio Duenas Zavala,
   are natives and citizens of Honduras. They have filed a petition seeking
   review of a decision of the Board of Immigration Appeals (BIA) denying their
   motion for reconsideration. 1
           Zavala argues that the BIA’s denial of her motion to reconsider should
   be reversed because the BIA misapplied the prejudice standard in evaluating
   her claim that counsel was ineffective in failing to pursue her asylum claim.
   She further argues that the BIA overlooked or failed to adequately consider
   relevant evidence in determining that she had failed to show, as relevant to
   her asylum claim, that the Honduran government was unwilling or unable to
   protect her. See Tesfamichael v. Gonzales, 469 F.3d 109, 113 (5th Cir. 2006).
           This court reviews the BIA’s denial of a motion to reconsider “under
   a highly deferential abuse-of-discretion standard.” Lowe v. Sessions, 872 F.3d
   713, 715 (5th Cir. 2017) (internal quotation marks and citation omitted). The
   BIA’s legal conclusions are reviewed de novo, and its factual findings are
   reviewed for substantial evidence. Orellana-Monson v. Holder, 685 F.3d 511,
   517 (5th Cir. 2012). This court will not reverse the BIA’s factual findings
   unless the evidence compels a contrary conclusion. Chen v. Gonzalez, 470
   F.3d 1131, 1134 (5th Cir. 2006).
           Zavala contends that in considering her claim of ineffective assistance
   of counsel, the BIA evaluated prejudice using the wrong standard. In its
   original decision denying Zavala’s motion to remand, the BIA cited Matter of
   Melgar, 28 I. & N. Dec. 169 (BIA 2020), and found that Zavala had not met
   her burden of showing that she was prejudiced by her former attorney’s
   errors. The BIA recited the prejudice standard as requiring “a clear showing


           1
            Because Zavala is the lead petitioner, this opinion will hereinafter refer only to her
   unless otherwise specified.




                                                 2
Case: 21-60680         Document: 00516420380             Page: 3      Date Filed: 08/04/2022




                                          No. 21-60680


   that [Zavala’s] former attorney erred in such a manner that she can show a
   reasonable probability that she would have prevailed on the claim.” It then
   stated that “[e]ven if her former counsel had requested asylum, such a claim
   would not have prevailed because . . . she ha[d] not shown that the
   government of Honduras [was] unable or unwilling to protect her.”
          In her motion to reconsider, Zavala argued there that the “reasonable
   probability” standard announced in Melgar—a case that was decided after
   she filed her motion to remand—“articulated a new standard for showing
   prejudice.” She claimed that prior to Melgar, the BIA assessed prejudice on
   a “case-by-case” basis. Zavala claimed that in relying on Melgar to deny her
   motion to reopen, the BIA had applied a new law retroactively without
   subjecting the rule to the Montgomery Ward 2 test.
          Zavala raises a different argument in her petition for review. She now
   agrees that the BIA correctly set out the controlling prejudice standard as
   articulated in Melgar, but she claims that the BIA did not actually apply the
   “reasonable probability” standard in her case and, instead, held her to a
   higher standard. Because Zavala failed to make a “concrete statement”
   before the BIA on reconsideration that can be reasonably tied to her current
   claim that the BIA did not actually apply the reasonable probability standard
   in Melgar when it denied her motion to reopen, the issue is unexhausted, and
   this court lacks jurisdiction to consider it. Omari v. Holder, 562 F.3d 314, 322
   (5th Cir. 2009); Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004).
          Even if Zavala’s argument in her motion to reconsider could be
   construed as raising the issue before the BIA, it is without merit. Though the
   BIA could have stated its reasoning more precisely, it nonetheless set out the
   correct prejudice standard in its initial decision denying Zavala’s motion to



          2
              Montgomery Ward & Co. v. F.T.C., 691 F.2d 1322, 1333 (9th Cir. 1982).




                                                3
Case: 21-60680        Document: 00516420380              Page: 4      Date Filed: 08/04/2022




                                         No. 21-60680


   remand. It applied the same reasonable probability standard in its decision
   denying her motion for reconsideration. See Parada-Orellana v. Garland, 21
   F.4th 887, 894 (5th Cir. 2022).
           Zavala also argues that the BIA distorted country conditions evidence
   to justify denying her motion to reconsider. In particular, she takes issue with
   the BIA’s statement that the Honduran police “sometimes” lack sufficient
   resources to address crime. She contends that the evidence clearly shows
   that law enforcement’s failure to combat crime in Honduras is a regular
   problem and not an occasional occurrence.
           Additionally, she complains that the BIA attempted to sidestep her
   evidence of conditions in Honduras by taking administrative notice of the
   United States Department of State’s 2021 country report for Honduras.3
   That report reflects, among other improvements, that the Honduran
   government has established a center in Zavala’s hometown where women
   can report crimes, seek medical and psychological attention, and receive
   other services.
           Though Zavala’s evidence generally describes instances of
   government corruption, gang violence, and inadequate resources to address
   crime in Honduras, on balance, the evidence does not compel the conclusion
   that the government is unable or unwilling to protect Zavala. See Chen, 470
   F.3d at 1134. Accordingly, Zavala has not shown that the BIA abused its
   discretion in denying reconsideration of this issue. See Lowe, 872 F.3d at 715.
   The petition for review is DISMISSED in part and DENIED in part.



           3
             Though Zavala complains that the BIA took administrative notice of this report
   without allowing her an opportunity to respond to it, this court has stated that “[n]otice
   can be taken . . . of facts with a generally known and accepted quality.” Rojas v. INS, 937
   F.2d 186, 190 n.1 (5th Cir. 1991). The Rojas court listed the State Department as an
   example of an “impeccable” source for such facts. Id.




                                               4